     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.267 Page 1 of 7



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10    MICHAEL RICHARD KEAVNEY,                           Case No.: 3:19-cv-01947-AJB-BGS
      Booking No. 17104761,
11
                                        Plaintiff,       ORDER DISMISSING CIVIL
12                                                       ACTION FOR FAILING TO
                          vs.                            STATE A CLAIM PURSUANT
13
      COUNTY OF SAN DIEGO, et al.,                       TO 28 U.S.C. § 1915(e)(2)
14                                                       AND 28 U.S.C. § 1915A(b)
                                     Defendants.
15
16
17         On October 7, 2019, Michael Richard Keavney (“Plaintiff”), while incarcerated at
18   the San Diego County Central Jail (“SDCCJ”), 1 filed this civil rights action pursuant to 42
19   U.S.C. § 1983 alleging that the County of San Diego and two Tri-City Medical Center
20   doctors violated his constitutional rights by failing to properly attend to his medical needs
21   in December 2018. See generally ECF No. 1.
22   I.    Procedural History
23         On May 27, 2020, the Court granted Plaintiff leave to proceed in forma pauperis
24   (“IFP”), conducted an initial screening of his Complaint, and dismissed it sua sponte for
25
26
     1
27     Plaintiff had been transferred to the San Diego County Sheriff’s Department Vista
     Detention Facility (“VDF”) by the time he filed his First and Second Amended Complaints.
28   See ECF No. 6 at 1; ECF No. 15 at 1.
                                                     1
                                                                               3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.268 Page 2 of 7



1    failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See ECF
2    No. 4. In its Order, the Court liberally construed Plaintiff’s allegations, provided him notice
3    of his pleading deficiencies, and granted him 45 days leave in which to fix them. Id. The
4    Court also cautioned that any Defendants not named and any claim not re-alleged in his
5    Amended Complaint would be considered waived. Id. at 9 (citing S.D. Cal. CivLR 15.1;
6    Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
7    (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
8    896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
9    re-alleged in an amended pleading may be “considered waived if not repled.”).
10         On July 8, 2020, Plaintiff filed a First Amended Complaint (“FAC”) (ECF No. 6),
11   omitting the County as a Defendant, but re-alleging his claims against the two Tri-City
12   Hospital doctors for having misdiagnosed him, and expanding his allegations to include
13   the San Diego Sheriff’s Department and several unnamed members of the SDCCJ kitchen
14   and medical staff. Id. at 2. Plaintiff claimed these new parties and were liable for having
15   served him a “tainted” meal and for failing to timely address the stomach cramps, diarrhea,
16   and loss of appetite he reported afterward. See ECF No. 6 at 2.
17         On July 21, 2020, the Court screened Plaintiff’s FAC, dismissed without further
18   leave to amend all claims alleged the County of San Diego, its Sheriff’s Department, and
19   both Tri-City Hospital doctors based on Plaintiff’s continued failure to state a plausible
20   claim for relief against any of them. See ECF No. 12 at 8-12. As to his purported claims
21   against unidentified SDCCJ kitchen and medical staff, however, the Court granted Plaintiff
22   “one final opportunity to amend his pleading,” but warned that he must identify those
23   Sheriff Department employees by name and allege facts sufficient to plausibly show how
24   each of them personally caused a violation of his constitutional rights with respect to his
25   illness or his medical treatment. Id. at 7-8, 10-11. Plaintiff has since filed a Second
26   Amended Complaint (“SAC”) against four SDCCJ nurses identified only as Jane Doe 1,
27   Jane Doe 2, Jane Doe 3, and John Doe 1. See ECF No. 15 at 1-2.
28   ///
                                                    2
                                                                                3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.269 Page 3 of 7



1    II.   Screening of SAC pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
2          A.     Standard of Review
3          As Plaintiff knows, because he is a prisoner and is proceeding IFP, his SAC requires
4    a pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
5    statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
6    it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
7    who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28
8    U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
9    banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
10   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
11   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
12   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
13   680, 681 (7th Cir. 2012)). A complaint is “frivolous” if it “lacks an arguable basis either in
14   law or in fact.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).
15          “The standard for determining whether a plaintiff has failed to state a claim upon
16   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
17   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
18   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
19   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
20   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
21   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
22   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
23   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
24         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
25   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
26   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
27   [is] ... a context-specific task that requires the reviewing court to draw on its judicial
28   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
                                                    3
                                                                                3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.270 Page 4 of 7



1    the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
2    standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
3          B.     Plaintiff’s SAC
4          Plaintiff’s SAC alleges very few specific facts, but he continues to allege broadly
5    that he was “denied medical care” and “forced to live in constant and extre[me] pain and
6    dehydration for ten days by Jane Doe 1, Jane Doe 2, Jane Doe 3 and John Doe 1.” See SAC
7    at 3. Plaintiff does not otherwise explain the nature or provide any further detail as to the
8    nature or cause of his ailments, but he claims to have been hospitalized, and contends his
9    “symptoms were obvious.” Id. at 4. 2 Plaintiff contends “Defendants completely
10   disregarded [his] pleas for medical care,” and that he suffered “irreparable harm” as a
11   result. Id. at 3-4. Plaintiff claims Defendants are all employed as nurses at the SDCCJ, and
12   “it is the duty of every nurse employed by the SDCCJ to provide medical care for all
13   inmates.” Id. at 2.
14         C.     Discussion
15         As pleaded, Plaintiff’s SAC still fails to state a claim upon which § 1983 relief can
16   be granted. See 28 U.S.C. § 1915(e)(2))(b)(ii); § 1915A(b)(1). As he was advised in both
17   the Court’s May 27, 2020 and July 21, 2020 Orders, a pretrial detainee’s challenge to the
18   constitutional adequacy of his medical treatment arises under the Fourteenth Amendment
19   and “must be evaluated under an objective deliberate indifference standard.” See Gordon
20   v. Cty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018).
21   ///
22
23
24   2
      The Court notes that in both his original and First Amended Complaints, Plaintiff claimed
25   to have been diagnosed with shigellosis after he was released from Tri City Medical Center,
     but both those pleadings have been superseded by his Second Amended Complaint. See,
26   e.g., Compl., ECF No. 1 at 5; FAC, ECF No. 6 at 5; see also https://www. mayoclinic.org/
27   diseases-conditions/shigella/symptoms-causes/syc-20377529 (last visited Jan. 8, 2021)
     (“Shigella infection (shigellosis) is an intestinal infection caused by a family of bacteria
28   known as shigella. The main sign of shigella infection is diarrhea, which often is bloody.”).
                                                   4
                                                                               3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.271 Page 5 of 7



1          To meet this standard, Plaintiff must allege sufficient facts to plausibly show each
2    Defendant he seeks to sue:
3          (i) …. made an intentional decision with respect to the conditions under which
           the plaintiff was confined; (ii) those conditions put the plaintiff at substantial
4
           risk of suffering serious harm; (iii) the defendant did not take reasonable
5          available measures to abate that risk, even though a reasonable official in the
           circumstances would have appreciated the high degree of risk involved—
6
           making the consequences of the defendant’s conduct obvious; and (iv) by not
7          taking such measures, the defendant caused the plaintiff’s injuries. With
           respect to the third element, the defendant’s conduct must be objectively
8
           unreasonable, a test that will necessarily “turn[] on the facts and circumstances
9          of each particular case.”
10   Gordon, 888 F.3d at 1125 (quoting Kingsley v. Hendrickson, __ U.S. __, 135 S. Ct. 2466,
11   2473 (2015)). Plaintiff’s SAC contains no such facts. He provides no detail whatsoever to
12   explain the nature or extent of the conditions which put at risk of suffering serious harm,
13   he fails to explain what role any of the unidentified nurses played in either exposing him
14   to any objectively high degree of risk, and includes no “factual content that [would] allow[]
15   the court to draw the reasonable inference that [any] defendant” acted with “deliberate
16   indifference” to his needs. 3 Iqbal, 556 U.S. at 678; Gordon, 888 F.3d at 1124-25.
17         Instead, Plaintiff merely concludes that the Defendant nurses committed
18   “unquestionable acts of deliberate indifference,” and exercised “bad judgment.” See SAC
19
20
     3
21     In fact, in his FAC, Plaintiff alleged an unidentified licensed vocational nurse at the
     SDCCJ did respond to his complaints and ultimately referred him to a SDCCJ physician
22   who sent him “straight to the E.R. at Tri City Medical Center” where Drs. Conklin and
23   Bishay (previously dismissed) misdiagnosed him. See FAC at 3-4. His SAC now omits
     these allegations and instead appears to focus on several other unidentified nurses who
24   allegedly “disregarded his pleas” for 10 days before he was admitted to Tri-City. See SAC
25   at 3-4. However, even if Plaintiff identified these nurses and included facts sufficient to
     explain what each of them did or failed to do with respect to his care, he would also need
26   to allege facts showing that any delay attributable to them caused him harm. See Shapley
27   v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985) (holding that a
     “mere delay of surgery, without more, is insufficient to state a claim of deliberate medical
28   indifference”). He has not.
                                                   5
                                                                                3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.272 Page 6 of 7



1    at 4. But these types of “conclusory statements are not enough. See Iqbal, 556 U.S. at 678.
2    “While legal conclusions can provide the framework of a complaint, they must be
3    supported by factual allegations.” Id. at 679. As the Court has previously noted, Plaintiff
4    must “allege facts, not simply conclusions, t[o] show that [each defendant] was personally
5    involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194
6    (9th Cir. 1998); see also Estate of Brooks ex rel. Brooks v. United States, 197 F.3d 1245,
7    1248 (9th Cir. 1999) (“Causation is, of course, a required element of a § 1983 claim.”). In
8    fact, the Court’s July 21, 2020 Order specifically advised that while Plaintiff “may refer to
9    unknown defendants as Defendant John Doe 1, John Doe 2, John Doe 3, and so on,” he
10   must also “allege specific facts showing how each particular doe defendant violated his
11   rights.” See ECF No. 12 at 7 (citing Cuda v. Employees/Contractors/Agents at or OCCC,
12   2019 WL 2062945, at *3–4 (D. Haw. May 9, 2019)). His FAC fails to comply with these
13   basic pleading principles.
14          Thus, the Court finds Plaintiff’s vague and conclusory allegations that a group of
15   unidentified nurses denied his “right to medical care,” see SAC at 3, are insufficient to state
16   a plausible claim upon which § 1983 relief can be granted. See Bell Atlantic Corp. v.
17   Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation to provide the grounds of
18   his entitle[ment] to relief requires more than labels and conclusions, and a formulaic
19   recitation of the elements of a cause of action will not do.”) (quotations omitted).
20   III.   Leave to Amend
21          Plaintiff has already had three chances to his plead a viable § 1983 claim, but he has
22   nevertheless failed sufficiently allege facts to support any plausible claim for relief against
23   any Defendant. Therefore, the Court sees no reason to grant leave to amend yet again. See
24   Gonzalez v. Planned Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of
25   amendment can, by itself, justify the denial of ... leave to amend.’”) (quoting Bonin v.
26   Calderon, 59 F.3d 815, 845 (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552
27   F.3d 981, 1007 (9th Cir. 2009) (“[W]here the plaintiff has previously been granted leave
28   to amend and has subsequently failed to add the requisite particularity to its claims, [t]he
                                                    6
                                                                                3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 16 Filed 01/12/21 PageID.273 Page 7 of 7



1    district court’s discretion to deny leave to amend is particularly broad.” (internal quotation
2    marks omitted) (second alteration in original)).
3    IV.   Conclusion and Orders
4          Accordingly, the Court DISMISSES this civil action sua sponte without further
5    leave to amend for failure to state a claim upon which § 1983 relief can be pursuant to 28
6    U.S.C. § 1915(e)(2)(B) and § 1915A(b), CERTIFIES that an IFP appeal would not be
7    taken in good faith pursuant to 28 U.S.C. § 1915(a)(3), and DIRECTS the Clerk of Court
8    to enter a final judgment of dismissal and to close the file.
9          IT IS SO ORDERED.
10
11   Dated: January 11, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   7
                                                                               3:19-cv-01947-AJB-BGS
